   Case 1:19-cr-00029-JRH-BKE Document 82 Filed 08/13/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION




UNITED STATES OF AMERICA            *
                                    *


        V.                          *         OR 119-029
                                     ★


DOMINGO FABIAN    GARCIA-AGULAR




                               ORDER




        Presently before the Court is Defendant's ""Request for Review

and Consideration Based on § 402 of the First Step Act."         Upon due

consideration, this motion (doc. 79) is DENIED for the            reasons

stated in the Government's response in opposition filed on August

6, 2020.     Accordingly, Defendant's request for counsel is DENIED

AS MOOT.


     ORDER ENTERED at Augusta, Georgia, this /3^^day of August,
2020.




                                                       ,, CHIEF JUDGE
                                         UNITED' STATES DISTRICT COURT
                                                  DISTRICT OF GEORGIA
